DETAILED ACTION
This final Office action is responsive to amendments filed March 17th, 2022. Claims 1, 7-8, 10-11, 17-18, and 20-21 are amended. Claims 1-2, 5-12, and 14-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
With regard to the limitations of claims 1-2, 5-12, and 14-21, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection. 

Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive. 
On pages 7-9 of the provided remarks, Applicant argues that the citer prior art does not disclose the amended claim limitations. Beginning on page 8 of the provided remarks, Applicant argues that “The claims in no way, shape, or form recite any sort of location determination based on image comparison. To determine location, the claim explicitly specifies “determining … whether the user is at the franchise site or a different location” based on “the location data.” Examiner acknowledges that the provided amendments provide clarity on the use of image comparison for the self-review process. 
Applicant continues on page 8 to argue “the previously submitted claims were clear that in that the step referenced by the examiner (i.e., "comparing the captured media with reference media for a specified portion of the franchise site to determine whether the captured media includes an image of the specified portion of the franchise site or a different image") occurred "responsive to ... determining that the user device is at the franchise location," and thus by the very nature of the claim language could not have any bearing on a determining the location.” Examiner respectfully disagrees and asserts that the previous limitations regarding “comparing” limitation specifically states “determine whether the captured media includes an image of the specified portion of the franchise site or a different image” were not clear. The submitted amendments provide clarity regarding the comparison of a specific form of reference media unrelated to the location data previously captured. 
	Continuing on pages 9 of the provided remarks, Applicant argues regarding primary reference Williamson that “the cited portions miss the point of those previously added recitations – determining that the user device is at the franchise location and receiving data indicative of a request to begin a self-review process to trigger the outputting of information at the display of the user device.” Examiner respectfully disagrees and asserts that the cited portions of Williamson below specifically recite both the determination that the user device is at the franchise location and the receipt of input from a user in order to present the user with a self-review process. Examiner looks specifically to Col 12 lines 47-49 for reference to audit being created that require text input from an auditor user. This required content is analogous to the claimed “receipt data indicative of a request to begin a self-review.” Additionally, cited Col 15 lines 64-67 and Col 16 lines 1-4 reference the system determining user location and presenting to the auditor user various audit elements in a vicinity of the auditor or user. This step is analogous to the claimed “determination that the user device is at the franchise location.” Lastly cited Col 25 lines 62-67 references audit content being selected for being sent to an auditor according to if a start or stop button is pressed. This citation is another form of the claimed “receipt data indicative of a request to begin a self-review.” Therefore, the cited portions of Williamson disclose the present limitations of the claims. Applicant’s arguments are not persuasive.
	Continuing on page 9 of the provided remarks, Applicant argues “Wang fails to at least recite “comparing … the captured media with reference media” in response to (i) “determin[ing] that the user device is at a franchise location,” and (ii) “receiving … data indicative of a request to begin a self-review process.” Examiner respectfully disagrees and asserts as previously stated above that primary reference Williamson contains the ability to perform functions in response to “(i) “determin[ing] that the user device is at a franchise location,” and (ii) “receiving … data indicative of a request to begin a self-review process.” As the argued limitations were amended, Examiner now cites Deng (U.S 2013/0051667 to address the comparison of captured media with reference media. Examiner asserts that the combination of references discloses the present claim limitations. Applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 10-12, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (U.S 10,521,752 B1) in view of Deng (U.S 2013/0051667 A1).
Claim 1
Regarding Claim 1, Williamson discloses the following:
A method of auditing a franchise site with a user device, the method comprising [see at least Col 4 lines 21-29 for reference to the auditing system holding machine-readable instructions that are executable by a logic machine to perform the auditing method presented in Figure 2 which discloses creating an audit, presenting an audit to an auditor, capturing data, compiling the results, and presenting the results; Figure 2 and related text regarding the auditing method] 
generating, by a location module of the user device, location data for the user device [see at least Col 4 lines 14-16 for reference to the audit device sending GPS data to the audit content server for locating the auditor device; Col 15 lines 50-53 for reference to captured data including location data for locating an auditor device which can include a GPS transmitter that provides the audit content server with GPS data for locating the auditor device; Figure 1 and related text regarding item 104 ‘Auditor device 1’ and item 122 ‘GPS data’; Figure 3 and related text regarding item 312 ‘GPS Subsystem’]
determining, by a processor circuit of the user device in communication with the location module, from the location data whether the user device is or is not at the franchise site [see at least Abstract for reference to a location of an auditor device being determined for tailoring audit content to the auditor device based on the determined location; Col 2 lines 15-26 for reference to the system determining a location of an auditor device for sending audit content to the auditor device according to the location; Col 4 lines 14-16 for reference to the audit device sending GPS data to the audit content server for locating the auditor device; Col 15 lines 50-53 for reference to captured data including location data for locating an auditor device which can include a GPS transmitter that provides the audit content server with GPS data for locating the auditor device; Figure 1 and related text regarding item 104 ‘Auditor device 1’ and item 122 ‘GPS data’; Figure 3 and related text regarding item 312 ‘GPS Subsystem’] 
responsive to (i) determining that the user device is at the franchise site and (ii) receiving, by an input device of the user device in communication with the processor circuit, data indicative of a request to begin a self-review process, the self-review process comprising: outputting information relating to the self-review process for display at a display of the user device in communication with the processor circuit [see at least see at least Abstract for reference to a location of an auditor device being determined for tailoring audit content to the auditor device based on the determined location; Col 2 lines 15-26 for reference to the system determining a location of an auditor device for sending audit content to the auditor device according to the location; Col 12 lines 47-49 for reference to audit being created that require text input from an auditor user; Col 15 lines 64-67 and Col 16 lines 1-4 for reference to the system determining user location and presenting to the auditor user various audit elements in a vicinity of the auditor or user; Col 25 lines 62-67 for reference to audit content being selected for being sent to an auditor according to if a start or stop button is pressed] 
capturing, as responsive to an aspect of the self-review process by a camera module of the user device in communication with the processor circuit, media of a specified portion of the franchise site [see at least Col 12 lines 54-59 for reference to a microphone or video capture device being included in the auditor device and video or photo input being defined such that an auditor must take a photo or video via a camera device to complete an audit element such that an auditor device might contain cameras or microhones] 
adding, by the processor circuit, a label to the captured media [see at least Col 16 lines 12-15 for reference to all captured data via an auditor device being timestamped or location stamped for future evaluation and analysis; Col 33 lines 36-40 for reference to remote auditing being conducted by the system and video surveillance through a feed or footage being used to tie date and time stamps to worker’s verified work]
in response to determining, by the processor circuit, (i) that the user device is at the franchise site, outputting, by a communication module of the user device in communication with the processor circuit and for delivery to a server, at least a portion of (i) the location data [see at least see at least Abstract for reference to a location of an auditor device being determined for tailoring audit content to the auditor device based on the determined location; Col 2 lines 15-26 for reference to the system determining a location of an auditor device for sending audit content to the auditor device according to the location; Col 4 lines 14-16 for reference to the audit device sending GPS data to the audit content server for locating the auditor device; Col 15 lines 50-53 for reference to captured data including location data for locating an auditor device which can include a GPS transmitter that provides the audit content server with GPS data for locating the auditor device; Figure 1 and related text regarding item 104 ‘Auditor device 1’ and item 122 ‘GPS data’; Figure 3 and related text regarding item 312 ‘GPS Subsystem’]
While Williamson discloses the limitations above, it does not disclose comparing, by the processor circuit, the captured media with reference media comprising a standard photo provided by a franchisor to determine whether the captured media matches the reference media to a specified degree of similarity; and in response to determining, by the processor circuit, (ii) that the captured media does match the reference media to the specified degree of similarity, outputting, by a communication module of the user device in communication with the processor circuit and for delivery to a server, a combination of (i) at least a portion of the location data and (ii) at least a portion of the captured media.
However, Deng discloses the following:
capturing, as responsive to an aspect of the self-review process by a camera module of the user device in communication with the processor circuit, media of a specified portion of the franchise site; [see at least Paragraph 0021 for reference to the imaging device corresponding to a digital camera; Paragraph 0021 for reference to the auditor using the imaging device to capture image(s) depicting one or more of the shelves containing items; Paragraph 0052 for reference to the image processing system obtaining an input image depicting a shelf to be audited; Figure 7 and related text regarding item 705 ‘Obtain input image depicting shelf to be audited]
comparing, by the processor circuit, the captured media with reference media comprising a standard photo provided by a franchisor to determine whether the captured media matches the reference media to a specified degree of similarity [see at least Paragraph 0035 for reference to matching criteria being established as a minimum correlation value that is to be met or exceeded by correlation of the closest matching reference or a maximum distance between the closest matching reference image with the input image that is not to be met or exceeded; Paragraph 0052 for reference to the reference image identifier comparing the input shelf image to a set of reference shelf images from a reference database; Paragraph 0052 for reference to the reference shelf images depicting a respective set of reference shelves that have already been audited; Paragraph 0052 for reference to the reference image identifier comparing the input image to the set of reference images that satisfies one or more matching criteria; Paragraph 0053 for reference to the reference image identifier determining whether a reference image that sufficiently matches the input image (e.g., is the closest matching reference image and satisfies the one or more matching criteria); Paragraph 0057 for reference to the comparator determining whether the matching reference image signature(s) for the set of one or more matching reference images satisfy one or more matching criteria (e.g., such as a minimum correlation value, a maximum distance, etc.); Figure 7 and related text regarding item 710 ‘Compare input image to reference images’ and item 715 ‘Sufficient match found?’; Figure 8 and related text regarding item 810 ‘Compare image signature for input image to reference image signatures for reference images’ and item 820 ‘Matching criteria satisfied?’]
in response to determining, by the processor circuit, (ii) that the captured media does match the reference media to the specified degree of similarity, outputting, by a communication module of the user device in communication with the processor circuit and for delivery to a server, a combination of (i) at least a portion of the location data and (ii) at least a portion of the captured media [see at least Paragraph 0036 for reference to the audit initializer registering one or more regions (e.g., specified by location, region, etc.) of the input shelf image as corresponding to the respective reference items associated with these similar region(s) of a matching shelf image; Paragraph 0037 for reference to each reference item containing an identifier specifying a region location when the reference item is located; Paragraph 0057 for reference to if the matching reference image satisfies the one or more matching criteria then the reference image identifier returning the set of one or more matching reference image(s) corresponding to the matching reference image and identifies these reference image(s) as being the closest match to the input image; Figure 8 and related text regarding item 825 ‘Return set of reference image(s) corresponding to matching reference signature(s)’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Williamson with the image comparison of Deng. The image data comparison of Deng could benefit the auditing method of Williamson by providing automation shelf auditing for consumer research that can result in improved efficiency and quality (e.g., accuracy), and/or reduced costs, relative to the prior, manually-intensive shelf auditing techniques, as stated by Deng (Paragraph 0019). This determination would benefit the auditing method of Williamson by confirming the location of the worker in the physical world.
Claim 2
While the combination of Williamson and Deng disclose the limitations above, regarding Claim 2, Williamson discloses the following: 
the location module comprises a GPS transponder, a cellular transponder, a Wi-Fi transponder, or a combination thereof [see at least Col 4 lines 14-16 for reference to the audit device sending GPS data to the audit content server for locating the auditor device; Col 15 lines 50-53 for reference to captured data including location data for locating an auditor device which can include a GPS transmitter that provides the audit content server with GPS data for locating the auditor device; Figure 1 and related text regarding item 104 ‘Auditor device 1’ and item 122 ‘GPS data’; Figure 3 and related text regarding item 312 ‘GPS Subsystem’]
Claim 5
While the combination of Williamson and Deng disclose the above limitations, regarding Claim 5, Williamson discloses the following: 
the label comprises a time stamp, a location stamp, an IP address, a user's name, an electronic signature, or a combination thereof [see at least Col 16 lines 12-15 for reference to all captured data via an auditor device being timestamped or location stamped for future evaluation and analysis; Col 33 lines 36-40 for reference to remote auditing being conducted by the system and video surveillance through a feed or footage being used to tie date and time stamps to worker’s verified work] 
Claim 6
While the combination of Williamson and Deng disclose the above limitations, regarding Claim 6, Williamson discloses the following:
the captured media comprises at least one still image, at least one video, or a combination thereof [see at least Col 12 lines 54-59 for reference to a microphone or video capture device being included in the auditor device and video or photo input being defined such that an auditor must take a photo or video via a camera device to complete an audit element such that an auditor device might contain cameras or microhones]
Claim 10
While the combination of Williamson and Deng disclose the limitations above, regarding Claim 10, Williamson discloses the following:
outputting, by the processor circuit and for display at the display at least one question [see at least Col 4 lines 2-4 for reference to the audit content server sending audit content (e.g., created audits, instructions, questions, checklists, maps, locations, etc.) to the auditor device]
receiving, by the input device data indicative of at least one answer to the at least one question [see at least Col 15 lines 23-26 for reference to the captured data being a collection of selected attributes, checklist items, checklists, text entries, video or audio entries, or answered questions]
after determining that the user device is at the franchise site, outputting, by the communication module and for delivery to the server, the at least one answer [see at least Abstract for reference to a location of an auditor device being determined for tailoring audit content to the auditor device based on the determined location; Col 2 lines 15-26 for reference to the system determining a location of an auditor device for sending audit content to the auditor device according to the location; Col 15 lines 7-10 for reference to “ask every time” questions being asked every time a user enters a particular area or zone as determined by the GPS subsystem; Col 21 lines 54-56 for reference to the system displaying the compiled or captured data to a user (e.g. the creator user or the evaluator user) via the results analyzer]
While Williamson discloses the above limitations, it does not disclose determining that the captured media does match the reference media to the specified degree of similarity.
However, Deng discloses the following:
determining that the captured media does match the reference media to the specified degree of similarity [see at least Paragraph 0052 for reference to the reference image identifier comparing the input image to the set of reference images that satisfies one or more matching criteria; Paragraph 0053 for reference to the reference image identifier determining whether a reference image that sufficiently matches the input image (e.g., is the closest matching reference image and satisfies the one or more matching criteria); Paragraph 0055 for reference to the reference image identifier determining that a sufficient match has not been found, such as when the closest matching reference image does not satisfy at least one of the matching criteria; Paragraph 0055 for reference to the reference indicator indicating that no reference image sufficiently matching the input image was found; Paragraph 0057 for reference to the comparator determining whether the matching reference image signature(s) for the set of one or more matching reference images satisfy one or more matching criteria (e.g., such as a minimum correlation value, a maximum distance, etc.); Figure 7 and related text regarding item 710 ‘Compare input image to reference images’, item 715 ‘Sufficient match found?’, item 745 ‘Indicate shelf corresponding to input image is a new shelf to be manually audited’; Figure 8 and related text regarding item 810 ‘Compare image signature for input image to reference image signatures for reference images’, item 820 ‘Matching criteria satisfied?’, item 830 ‘Indicated no suitable matching reference image was found’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Williamson with the image comparison of Deng. The image data comparison of Deng could benefit the auditing method of Williamson by providing automation shelf auditing for consumer research that can result in improved efficiency and quality (e.g., accuracy), and/or reduced costs, relative to the prior, manually-intensive shelf auditing techniques, as stated by Deng (Paragraph 0019). This determination would benefit the auditing method of Williamson by confirming the location of the worker in the physical world.
Claim 11
Regarding Claim 11, Williamson discloses the following:  
A user device configured to audit a franchise site comprising [see at least Col 4 lines 8-12 for reference to the auditor device receiving the audit content and presenting the audit content to the user of the audit device as well as capturing data and sending the captured data to the audit content server; Figure 1 and related text regarding the auditing system including item 104 ‘auditor device’]
a location module configured to generate location data for the user device [see at least Col 2 lines 17-18 for reference to the GPS subsystem included in the system for determining location; Col 4 lines 14-16 for reference to the audit device sending GPS data to the audit content server for locating the auditor device (e.g., GPS subsystem); Figure 1 and related text regarding item 104 ‘Auditor device 1’ and item 122 ‘GPS data’; Figure 3 and related text regarding item 312 ‘GPS Subsystem’]
a communication module [see at least Col 34 lines 58-65 for reference to the communication subsystem allowing the methods described above to be executed over a computer network and enable the computing system to communicate with a plurality of personal computing devices; Figure 3 and related text regarding item 310 ‘communication subsystem’]
a display [see at least Col 34 lines 41-49 for reference to the computing system including a display subsystem to display a graphical user interface (GUI) or any visual elements of the methods; Figure 3 and related text regarding item 306 ‘Display subsystem’] 
an input device [see at least Col 34 lines 49-56 for reference to the computing system containing an input subsystem that receives user input and is configured to connect to and receive input from devices such as a mouse, keyboard or gaming controller; Figure 3 and related text regarding item 308 ‘Input subsystem’] 
a processor circuit in communication with the location module and the communication module, the processor circuit configured to [see at least Col 34 lines 21-41 for reference to the computing system including a tangible computer-readable storage medium that holds machine-readable instructions executable by a logic machine (i.e., a processor or programmable control device) to perform the method; Figure 3 and related text regarding item 302 ‘logic machine’]
determine, from the location data, whether the user device is or is not at the franchise site [see at least Abstract for reference to a location of an auditor device being determined for tailoring audit content to the auditor device based on the determined location; Col 2 lines 15-26 for reference to the system determining a location of an auditor device for sending audit content to the auditor device according to the location; Col 4 lines 14-16 for reference to the audit device sending GPS data to the audit content server for locating the auditor device; Col 15 lines 50-53 for reference to captured data including location data for locating an auditor device which can include a GPS transmitter that provides the audit content server with GPS data for locating the auditor device; Figure 1 and related text regarding item 104 ‘Auditor device 1’ and item 122 ‘GPS data’; Figure 3 and related text regarding item 312 ‘GPS Subsystem’] 
in response to (i) determining that the user device is at the franchise location and (ii) receiving at the input device data indicative of a request to begin a self- review process, the self-review process comprising: output information relating to the self-review process for display on the display [see at least see at least Abstract for reference to a location of an auditor device being determined for tailoring audit content to the auditor device based on the determined location; Col 2 lines 15-26 for reference to the system determining a location of an auditor device for sending audit content to the auditor device according to the location; Col 12 lines 47-49 for reference to audit being created that require text input from an auditor user; Col 15 lines 64-67 and Col 16 lines 1-4 for reference to the system determining user location and presenting to the auditor user various audit elements in a vicinity of the auditor or user; Col 25 lines 62-67 for reference to audit content being selected for being sent to an auditor according to if a start or stop button is pressed]
in response to determining that (i) the user device is at the franchise site, output, by the communication module and for delivery to a server, at least a portion of the location data, at least a portion of the captured media, or a combination thereof [see at least see at least Abstract for reference to a location of an auditor device being determined for tailoring audit content to the auditor device based on the determined location; Col 2 lines 15-26 for reference to the system determining a location of an auditor device for sending audit content to the auditor device according to the location; Col 4 lines 14-16 for reference to the audit device sending GPS data to the audit content server for locating the auditor device; Col 15 lines 50-53 for reference to captured data including location data for locating an auditor device which can include a GPS transmitter that provides the audit content server with GPS data for locating the auditor device; Figure 1 and related text regarding item 104 ‘Auditor device 1’ and item 122 ‘GPS data’; Figure 3 and related text regarding item 312 ‘GPS Subsystem’]
While Williamson discloses the limitations above, it does not disclose a camera module configured to capture media; a processor circuit in communication with the camera module; compare the captured media with reference media comprising a standard photo provided by a franchisor to determine whether the captured media matches the reference media to a specified degree of similarity; in response to determining that (ii) that the captured media matches the reference media to a specified degree of similarity, output, by the communication module and for delivery to a server, (i) at least a portion of the location data, or (ii) at least a portion of the captured media.
However, Deng discloses the following:
a camera module configured to capture media [see at least Paragraph 0021 for reference to the imaging device corresponding to a digital camera; Paragraph 0021 for reference to the auditor using the imaging device to capture image(s) depicting one or more of the shelves containing items; Paragraph 0052 for reference to the image processing system obtaining an input image depicting a shelf to be audited; Figure 7 and related text regarding item 705 ‘Obtain input image depicting shelf to be audited]
a processor circuit in communication with the camera module [see at least Paragraph 0022 for reference to the imaging device being connected to a computer or other device capable of downloading the captured images from the imaging device to the image processing system via the network; Figure 1 and related text regarding item 105 ‘image processing device’, item 125 ‘imaging device’, and item 150 ‘network]
compare the captured media with reference media comprising a standard photo provided by a franchisor to determine whether the captured media matches the reference media to a specified degree of similarity [see at least Paragraph 0035 for reference to matching criteria being established as a minimum correlation value that is to be met or exceeded by correlation of the closest matching reference or a maximum distance between the closest matching reference image with the input image that is not to be met or exceeded; Paragraph 0052 for reference to the reference image identifier comparing the input shelf image to a set of reference shelf images from a reference database; Paragraph 0052 for reference to the reference shelf images depicting a respective set of reference shelves that have already been audited; Paragraph 0052 for reference to the reference image identifier comparing the input image to the set of reference images that satisfies one or more matching criteria; Paragraph 0053 for reference to the reference image identifier determining whether a reference image that sufficiently matches the input image (e.g., is the closest matching reference image and satisfies the one or more matching criteria); Paragraph 0057 for reference to the comparator determining whether the matching reference image signature(s) for the set of one or more matching reference images satisfy one or more matching criteria (e.g., such as a minimum correlation value, a maximum distance, etc.); Figure 7 and related text regarding item 710 ‘Compare input image to reference images’ and item 715 ‘Sufficient match found?’; Figure 8 and related text regarding item 810 ‘Compare image signature for input image to reference image signatures for reference images’ and item 820 ‘Matching criteria satisfied?’]
in response to determining, by the processor circuit, (ii) that the captured media does match the reference media to the specified degree of similarity, outputting, by a communication module of the user device in communication with the processor circuit and for delivery to a server, a combination of (i) at least a portion of the location data and (ii) at least a portion of the captured media [see at least Paragraph 0036 for reference to the audit initializer registering one or more regions (e.g., specified by location, region, etc.) of the input shelf image as corresponding to the respective reference items associated with these similar region(s) of a matching shelf image; Paragraph 0037 for reference to each reference item containing an identifier specifying a region location when the reference item is located; Paragraph 0057 for reference to if the matching reference image satisfies the one or more matching criteria then the reference image identifier returning the set of one or more matching reference image(s) corresponding to the matching reference image and identifies these reference image(s) as being the closest match to the input image; Figure 8 and related text regarding item 825 ‘Return set of reference image(s) corresponding to matching reference signature(s)’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Williamson with the image comparison of Deng. The image data comparison of Deng could benefit the auditing method of Williamson by providing automation shelf auditing for consumer research that can result in improved efficiency and quality (e.g., accuracy), and/or reduced costs, relative to the prior, manually-intensive shelf auditing techniques, as stated by Deng (Paragraph 0019). This determination would benefit the auditing method of Williamson by confirming the location of the worker in the physical world.
Claim 12
Regarding Claim 12, this claim recites limitations already addressed by the rejection of Claim 2 above.
Claim 14
While the combination of Williamson and Deng disclose the above limitations, regarding Claim 14, Williamson discloses the following:
adding, by the processor circuit a label to the image data [see at least Col 16 lines 12-15 for reference to all captured data via an auditor device being timestamped or location stamped for future evaluation and analysis; Col 33 lines 36-40 for reference to remote auditing being conducted by the system and video surveillance through a feed or footage being used to tie date and time stamps to worker’s verified work] 
Claim 15
Regarding Claim 15, this claim recites limitations already addressed by the rejection of claim 5 above. 
Claim 16
Regarding Claim 16, this claim recites limitations already addressed by the rejection of claim 6 above.
Claim 20
Regarding Claim 20, this claim recites limitations already addressed by the rejection of claim 10 above.

Claims 7, 9, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (U.S 10,521,752 B1) in view of Deng (U.S 2013/0051667 A1), as seen in claims 1 and 11, in view of Bradley (U.S 2004/0177032 A1).
Claim 7
While the combination of Williamson and Deng disclose the above limitations, they do not disclose in response to determining, by the processor circuit, (i) that the user device is not at the franchise site or (ii) that the captured media does not match the reference media to the specified degree of similarity, generating, by the processor circuit, an error message.
However, Bradley discloses the following:
in response to determining, by the processor circuit, (i) that the user device is not at the franchise site or (ii) that the captured media does not match the reference media to the specified degree of similarity, generating, by the processor circuit, an error message [see at least Page 11-12 Paragraph 0167 for reference to if the identification numbers do not match, and/or authentication devices such as location provided by GPS doesn't fall within prescribed tolerances, the user will get either a 'Retry" message or “Contact" message; Figure 4 and related text regarding authentication verification item 407 ‘Retry message or item 409 ‘Contact’ message]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Williamson with the error message generation of Bradley. Generating an error message from the auditing method provides a secure method of verification/authentication to discourage fraud, as stated by Bradley (Page 5 Paragraph 0089). Discouraging fraud in Williamson would encourage trust in workers as displayed by the verification of completion of tasks assigned to auditors (Col 26 lines 10-12).
Claim 9
While the combination of Williamson and Deng disclose the limitations above, they do not disclose receiving, by the processor circuit, a personal identification number (PIN) to verify an identity of a user.
Regarding Claim 9, Bradley discloses the following:
receiving, by the processor circuit, a personal identification number (PIN) to verify an identity of a user [see at least Page 3 Paragraph 0057 for reference to the provision of a method for users to access the database using a personal identification number (PIN)]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the auditing method of Williamson with the personal identification number of Bradley. Incorporating a personal identification number into the auditing method provides secure access to the described auditing method, as stated in Bradley (Page 9 Paragraph 0153). Secure access is essential to the audit content server of Williamson which sends audit content to the auditor device via the network (Col 4 lines 2-6).
Claim 17 
Regarding Claim 17, this claim recites limitations already address by the rejection of Claim 7 above. 
Claim 19 
Regarding Claim 19, this claim recites limitations already address by the rejection of Claim 9 above.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (U.S 10,521,752 B1) in view of Deng (U.S 2013/0051667 A1), as seen in claims 1 and 11, in view of Li (U.S 2016/0140157 A1).
Claim 8
While the combination of Williamson and Deng discloses the limitations above, they do not disclose in response to determining that the user device is not at the franchise site or determining that the captured media does not match the reference media to the specified degree of similarity, rejecting, by the processor circuit, the captured media. 
However, Li discloses the following:
in response to determining that the user device is not at the franchise site or determining that the captured media does not match the reference media to the specified degree of similarity, rejecting, by the processor circuit, the captured media [see at least Page 2 Paragraph 0029 for reference to the system endorsing or rejecting image data based on a comparison; Page 3 Paragraph 0032 for reference to the system being configured to endorse or reject the set of image data based on whether the visual evaluation score achieves a visual threshold; Page 3 Paragraph 0039 for reference to the processor executing instructions stored in the memory; Figure 1 and related text regarding the system for aesthetics data evaluation including item 102 ‘processor’; Figure 7 and related text regarding item 720 ‘Reject image Data’; Examiner notes ‘visual threshold’ as analogous to ‘degree of similarity’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Williamson and Wang with the image data rejection of Li. Rejecting image data would remove the influence of a user’s perception of the organization’s quality, trustworthiness, or other characteristics from the auditing method, as stated in Li (Page 2 Paragraph 0022). The establishment of trustworthiness is also present in Williamson through the verification of completion of tasks assigned to auditors (Col 26 lines 10-12).
Claim 18 
Regarding Claim 18, this claim recites limitations already address by the rejection of Claim 8 above.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (U.S 10,521,752 B1) in view of Deng (U.S 2013/0051667 A1), as seen in claim 1, in view of Wang (U.S 2018/0137487 A1).
Claim 21
While the combination of Williamson and Deng disclose the above limitations, Williamson does not disclose prior to outputting the combination of (i) at least a portion of the location data and (ii) at least a portion of the captured media, the method further comprises receiving, by the input device, data indicative of a user signature of the user, and the method of claim 1 further includes outputting the combination of (i) at least a portion of the location data and (ii) at least a portion of the captured media responsive to (i) determining, by the processor circuit, that the user device is at the franchise site, (ii) determining, by the processor circuit, that the captured media does match the reference media to the specified degree of similarity, and (iii) receiving the user signature. 
However, Deng discloses the following:
the method of claim 1 further includes outputting the combination of (i) at least a portion of the location data and (ii) at least a portion of the captured media responsive to (i) determining, by the processor circuit, that the user device is at the franchise site, (ii) determining, by the processor circuit, that the captured media does match the reference media to the specified degree of similarity [see at least Paragraph 0036 for reference to the audit initializer registering one or more regions (e.g., specified by location, region, etc.) of the input shelf image as corresponding to the respective reference items associated with these similar region(s) of a matching shelf image; Paragraph 0037 for reference to each reference item containing an identifier specifying a region location when the reference item is located; Paragraph 0057 for reference to if the matching reference image satisfies the one or more matching criteria then the reference image identifier returning the set of one or more matching reference image(s) corresponding to the matching reference image and identifies these reference image(s) as being the closest match to the input image; Figure 8 and related text regarding item 825 ‘Return set of reference image(s) corresponding to matching reference signature(s)’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Williamson with the image comparison of Deng. The image data comparison of Deng could benefit the auditing method of Williamson by providing automation shelf auditing for consumer research that can result in improved efficiency and quality (e.g., accuracy), and/or reduced costs, relative to the prior, manually-intensive shelf auditing techniques, as stated by Deng (Paragraph 0019). This determination would benefit the auditing method of Williamson by confirming the location of the worker in the physical world.

While Deng discloses the limitation above, it does not disclose prior to outputting the combination of (i) at least a portion of the location data and (ii) at least a portion of the captured media, the method further comprises receiving, by the input device, data indicative of a user signature of the user. Deng also does not disclose the method of claim 1 further includes outputting the combination of (i) at least a portion of the location data and (ii) at least a portion of the captured media responsive to (iii) receiving the user signature.
However, Wang discloses the following:
prior to outputting the combination of (i) at least a portion of the location data and (ii) at least a portion of the captured media, the method further comprises receiving, by the input device, data indicative of a user signature of the user, the method of claim 1 further includes outputting the combination of (i) at least a portion of the location data and (ii) at least a portion of the captured media responsive to (i) determining, by the processor circuit, that the user device is at the franchise site and (iii) receiving the user signature  [see at least Paragraph 0045 for reference to the determination of whether the driver in the field of acceptability and therefore whether the user engagement panel is prompted being based on information from the passenger wherein the passenger’s geolocation and verification information such as a signature or a fingerprint are tracked; Paragraph 0070 for reference to the camera allowing the driver to take a photo of a certain location (e.g., a drop off location), and that photo image being processed; Paragraph 0070 for reference to the photo being processed using image-recognition technology to cross reference the photo with known location images for example the system might have stored images or video recordings of the location to provide an authentication; Paragraph 0070 for reference to an example in which the user is a patient/passenger who is arriving at the doctor’s office for an appointment and may be able to take a photo of the entrance into the doctor’s office for an appointment and that image being compared to a stored image or video of the doctor’s office building entrance, recognized by the system, and authenticated; Paragraph 0119 for reference to the user engagement panel displaying the passengers signature and information about it including a geotag and a timestamp for the signature; Paragraph 0119 for reference to the user engagement panel including data and information that is mined from the photograph which could include a time, a human-readable approximate location, as well as the geolocation coordinates of the photo and the author of the photo; Figure 12 and related text regarding the user engagement panel and item 1203 ‘signature’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the outputting of the self-review of Williamson to include a receipt of a user signature of Wang. Doing so would provide authentication and also compensating for certain technological failings in connection networks, as stated by Wang (Paragraph 0070). This determination would benefit the auditing method of Williamson by confirming the location of the worker in the physical world.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 20130051611 A1
Hicks, Michael A.
IMAGE OVERLAYING AND COMPARISON FOR INVENTORY DISPLAY AUDITING
US 20040133653 A1
Defosse et al.
System, Method and Apparatus for Vending Machine Wireless Audit and Cashless Transaction Transport
US 20070019864 A1
Koyama et al.
Image Search System, Image Search Method, And Storage Medium


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683